BATTIMORE, J.
Appellant was convicted in the district court of Canip county of aggravated assault, and his punishment fixed at a fine of $100 and 12 months’ imprisonment in the county jail.
The indictment in this case was in proper form!, charging an assault with intent to murder. No complaint was made, upon the trial, of the charge of the court in any fundamental matter. The case is before us without any bills of exception or statement of facts.
No reversible error appearing, an affirmance is ordered.